¶29
Madsen, J.
(concurring) — I concur in the majority but write separately to discuss further the de minimis closure standard, why it comports with the law regarding the constitutional right to a public trial, and why it may apply in a future case.
¶30 Recently the court observed that “a trivial closure does not necessarily violate a defendant’s public trial right.” State v. Brightman, 155 Wn.2d 506, 517, ¶ 19, 122 P.3d 150 (2005). While the State’s argument that the de minimis standard should be applied here does not prevail on these *183facts, it is important to bear in mind that the de minimis or trivial trial closure standard may be applied in a future case and permit avoidance of a constitutionally unnecessary retrial when a defendant’s right to a public trial has not been violated.13
¶31 As many courts have recognized, a “de minimis” closure standard applies when a trial closure is too trivial to implicate the constitutional right to a public trial. The de minimis standard refers to a courtroom closure that is “too trivial to implicate the Sixth Amendment guarantee,” i.e., no violation of the right to a public trial occurred at all. United States v. Ivester, 316 F.3d 955, 960 (9th Cir. 2003); see also Braun v. Powell, 227 F.3d 908, 918 (7th Cir. 2000) (“there are certain instances in which the exclusion [of persons from the courtroom] cannot be characterized properly as implicating the constitutional guarantee”); Carson v. Fischer, 421 F.3d 83, 92 (2d Cir. 2005) (“[e]ven an unjustified closure may, in some circumstances, be so trivial as not to implicate the right to a public trial”); People v. Webb, 267 Ill. App. 3d 954, 959, 642 N.E.2d 871, 205 Ill. Dec. 6 (1994) (“the defendant’s right to a public trial was not violated” by a de minimis closure); People v. Woodward, 4 Cal. 4th 376, 384-86, 841 P.2d 954, 14 Cal. Rptr. 2d 434 (1992) (applying the “de minimis rationale” and concluding that the right to a public trial was not violated); State v. Lindsey, 632 N.W.2d 652, 660-61 (Minn. 2001) (applying a “triviality standard” and concluding that no violation of the right to a public trial occurred); State v. Torres, 844 A.2d 155, 162 (R.I. 2004) (recognizing “that the Sixth Amendment is not violated every time the public is excluded from a courtroom”; “[a]n unjustified closure may, on its facts, be so trivial as not to violate the Sixth Amendment guarantee”).
¶32 Critically, courts that have found a closure to be de minimis or too trivial to constitute a violation of the right to a public trial have done so after weighing the closure against the values advanced by the right. That is, whether *184a particular closure implicates the constitutional right to a public trial is determined by inquiring whether closure has infringed the “values that the Supreme Court has said are advanced by the public trial guarantee: ‘1) to ensure a fair trial; 2) to remind the prosecutor and judge of their responsibility to the accused and the importance of their functions; 3) to encourage witnesses to come forward; and 4) to discourage perjury.’ ” Carson, 421 F.3d at 93 (quoting Peterson v. Williams, 85 F.3d 39, 43 (2d Cir. 1996) (citing Waller v. Georgia, 467 U.S. 39, 46-47, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984))). This analysis tends to safeguard the right at stake without requiring new trials where these values have not been infringed by a trivial closure.
¶33 Thus, where the de minimis or trivial closure standard applies, no violation of the right to a public trial has occurred.
¶34 The standard has been applied both in cases where the courtroom closure was deliberate, and in cases where it was inadvertent. Numerous appellate courts have applied the de minimis or trivial closure standard when reviewing intentional closures, i.e., closures that resulted from deliberate acts of trial courts. See, e.g., Carson, 421 F.3d at 91-95 (Second Circuit; trial court excluded defendant’s mother-in-law from the courtroom during the testimony of a confidential informant); Braun, 227 F.3d at 917-20 (Seventh Circuit; trial court excluded one spectator from the courtroom — a former member of the jury venire who was not selected as juror); Ivester, 316 F.3d at 959-60 (Ninth Circuit; trial court excluded spectators from courtroom during questioning of jury about safety concerns); Woodward, 4 Cal. 4th at 384-86 (trial court permitted bailiff to lock courtroom doors and post sign, which read “[t]rial in progress — [p] lease do not enter” and listed break times, during prosecutor’s closing argument); Lindsey, 632 N.W.2d at 659-61 (trial court excluded two minors from courtroom); State v. Shaw, 619 S.W.2d 546, 548 (Tenn. Crim. App. 1981) (courtroom closed during closing arguments to prevent people who would be arriving for judge’s daily calendar call from distracting from arguments).
*185¶35 Courts have also applied the standard when reviewing cases where the closure was inadvertent. See, e.g., Peterson, 85 F.3d 39 ; Snyder v. Coiner, 510 F.2d 224, 230 (4th Cir. 1975); United States v. Al-Smadi, 15 F.3d 153 (10th Cir. 1994); Blackwell v. State, 1983 OK Cr 51, 663 P.2d 12, 17.
¶36 Courts must carefully safeguard a defendant’s right to a public trial. However, not every courtroom closure constitutes a violation of the public trial right. Depending upon the factual circumstances in a case, a closure may be so trivial that the defendant’s right to a public trial is not implicated.

 See Const, art. I, § 22; U.S. Const, amend. VI; see also Const, art. I, § 10.